United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-2002
                      ___________________________

                              Larry Wayne Jones

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 Ray Hobbs, Chief Deputy Director, Arkansas Department of Correction; Grant
  Harris, Warden, Varner Unit, ADC; Sherry Conrad, Mail Room Supervisor,
                                Varner Unit

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                         Submitted: January 18, 2013
                           Filed: January 22, 2013
                                [Unpublished]
                               ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       After Arkansas inmate Larry Jones brought a civil rights suit challenging a
prison mailroom policy that had been applied to him, the district court1 dismissed the
suit without prejudice as against defendants Ray Hobbs and Grant Harris, and granted
summary judgment to defendant Sherry Conrad. Jones appeals, and we affirm.

       Upon careful de novo review, we agree with the district court that Jones failed
to exhaust his administrative remedies as to defendants Hobbs and Harris, because
he did not name either of them in his grievance papers, as required by the grievance
policy of the Arkansas Department of Correction. See King v. Iowa Dep’t of Corr.,
598 F.3d 1051, 1052 (8th Cir. 2010) (de novo review of interpretation of Prison
Litigation Reform Act’s administrative-exhaustion provision). As to Conrad, who
was named in the grievance, we agree with the district court that she was entitled to
qualified immunity. See Winslow v. Smith, 696 F.3d 716, 730-31 (8th Cir. 2012) (de
novo review of summary judgment granted on basis of qualified immunity).
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Joe Volpe, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-